Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 13 of U.S. Patent No. 11,356,990 in view of US 2018/0049201 A1 to Hussain et al. (hereinafter “Hussain”)

Regarding Claim 1, Patent 11,356,990 teaches  A wireless communication method, comprising: 
sending, by a base station, a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for a terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource; and  (Claim 1)

Patent No. 11,356,990 discloses “sending, by the base station, data on a physical shared channel according to the resource allocation parameter” in claim 1, but does not explicitly teach receiving, by the base station, a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position.
However, the concept of sending an uplink shared channel from a terminal to a base station based on starting narrowband index, the bandwidth indication information, and the resource position is well known in the art. For example, Hussain discloses in ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel). [0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. 11,356,990 to include the above limitations as suggested by Hussain, in order to accommodate devices that have higher throughput requirements, thus providing robust flexible resource assignments as indicated in [0005] and [0080] of Hussain.

Regarding Claim 2, Patent 11,356,990/Hussain teaches The method of claim 1, wherein Hussain further teaches the wideband resource includes a plurality of narrowband resources, and wherein each narrowband resource includes a plurality of PRBs. ([0089], discloses Thus, using DCI Format 6-0A (e.g., such as defined in 3GPP 36.212, 5.3.3.1.10) as a template, the DCI 7-0A may be obtained by increasing the number of bits for a resource block assignment by up to 2 bits. This 1 or 2 bit field may be referred to as the m-field (i.e. bandwidth indication information), with m referring to the value given by the new field, and m referring to the number of bits in the new field. If N.sub.RB.sup.UL>12, two bits ( m=2) may be used for m, otherwise one bit ( m=1) may be used for m. The m-field may increase the PRB allocation by 6 m PRBs. Thus, a maximum of 24 PRBs may be assigned. For example, if desired, the following specification description could be used with respect to DCI format 7-0A for providing an uplink resource block assignment.  Examiner notes that multiple allocated narrowbands, or a group of allocated narrowbands, is indicative of “wideband”.  Table 1, further illustrates an example of different m-field values, 00, 01, 10, and 11, corresponding to the number of PRBs allocated, and corresponding narrowband index numbers, where m values 01, 10, and 11, are indicative of multiple narrowbands (i.e. wideband), and m value 00, is indicative of a single narrowband)

Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Patent 11,356,990/Hussain teaches The method of claim 1, wherein Hussain further teaches a system bandwidth includes a plurality of widebands, wherein the plurality of widebands includes the wideband resource comprises a first set of narrowband resources, wherein the plurality of widebands includes a second wideband resource comprises a second set of narrowband resources. (Table 1, further illustrates an example of different m-field values, 00, 01, 10, and 11, corresponding to the number of PRBs allocated, and corresponding narrowband index numbers, where m values 01, 10, and 11, are indicative of multiple narrowbands (i.e. different widebands), and m value 00, is indicative of a single narrowband. [0105], discloses a UL system bandwidth indexed from 0 to 49, such that the total number of narrowbands in the bandwidth is 8) Examiner maintains same motivation to combine as indicated in Claim 1 above.


Regarding Claim 4, Patent 11,356,990/Hussain teaches The method of claim 3, wherein Hussain further teaches the wideband resource is adjacent to the second wideband resource in frequency domain such that the first set of narrowband resources and the second set of narrowband resources do not overlap. (Tables 1, 2, and 3, illustrate different widebands such as within an UL system bandwidth indexed from 0 to 49, such that the total number of narrow bands is 8.  Tables 1, 2, and 3, illustrate example m values that illustrate different groupings of narrowband index numbers such as 3, 4 (i.e. wideband resource), and 5, 6 (i.e. second wideband resource), where the narrowband groupings 3, 4 are adjacent to narrowband groupings 5, 6, where the PRB indices associated with teach narrow band does not overlap) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Patent 11,356,990/Hussain teaches The method of claim 3, wherein the wideband resource overlaps with the second wideband resource in frequency domain such that at least some narrowband resources from the first set of narrowband resources overlap with at least some narrowband resources from the second set of narrowband resources. (Tables 1, 2, and 3, illustrate different widebands such as within an UL system bandwidth indexed from 0 to 49, such that the total number of narrow bands is 8.  Tables 1, 2, and 3, illustrate example m values that illustrate different groupings of narrowband index numbers such as 3, 4 (i.e. wideband resource), and 3, 4, 5 (i.e. second wideband resource), where the narrowband groupings 3, 4 are overlapping with narrowband grouping 3, 4, 5.) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Patent 11,356,990/Hussain teaches The method of claim 1, wherein Patent 11,356,990 teaches the starting narrowband index identifies the wideband resource for the terminal in response to the bandwidth indication information indicating that the bandwidth of the resource position is wideband (Claim 1) and Hussain further teaches in response to a system bandwidth being greater than or equal to a frequency value. ([0077] and [0080], discloses allowing resource assignments with greater than 1.4 MHz of RF bandwidth (more than 6 PRBs) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 7, Patent 11,356,990/Hussain teaches The method of claim 1, wherein Patent 11,356,990 teaches the starting narrowband index and the bandwidth indication information but does not explicitly teach the starting narrowband index and the bandwidth indication information are jointly encoded and sent with a bitmap of length N1, wherein N1 is a positive integer.
However, the concept of jointly encoding two different pieces of information is well known in the art.  For example, Hussain discloses in Table 1, an example of different m-field values, 00, 01, 10, and 11 (i.e. bitmaps of a length 2 (i.e. positive integer)), corresponding to the number of PRBs allocated, and corresponding narrowband index numbers, where m values 01, 10, and 11, are indicative of multiple narrowbands (i.e. wideband), and m value 00, is indicative of a single narrowband. As illustrated in Table 1, each m-field value is indicative of multiple different values. For example, when the m-field value “01” is indicated, it is understood from table 1 that it is referring to narrowband index numbers 3, 4 (i.e. bandwidth indication) and further indicative of the number of PRBs, and the PRB indices (i.e. starting narrowband index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. 11,356,990 to include the above limitations as suggested by Hussain, in order to accommodate devices that have higher throughput requirements, thus providing robust flexible resource assignments as indicated in [0005] and [0080] of Hussain.


Regarding Claim 9, Patent 11,356,990 teaches A wireless communication method, comprising: 
receiving, by a terminal, a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for the terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource; and (Claim 5) 
Patent No. 11,356,990 discloses “receiving, by the terminal, data on a physical shared channel according to the resource allocation parameter” in claim 5, but does not explicitly teach transmitting, by the terminal, a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position.
However, the concept of sending an uplink shared channel from a terminal to a base station based on starting narrowband index, the bandwidth indication information, and the resource position is well known in the art. For example, Hussain discloses in ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel). [0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. 11,356,990 to include the above limitations as suggested by Hussain, in order to accommodate devices that have higher throughput requirements, thus providing robust flexible resource assignments as indicated in [0005] and [0080] of Hussain.

Claims 10-15 are rejected for having the same limitations as claims 2-7, respectively, except the claims are in the method perspective of the terminal.

Regarding Claim 17, Patent 11,356,990/Hussain teaches A wireless apparatus, comprising: at least one processor; and at least one memory including executable code that when executed by the at least one processor configures the at least processor to perform a method, comprising: sending a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for a terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource; (Claim 9)
Patent No. 11,356,990 discloses “sending, by the base station, data on a physical shared channel according to the resource allocation parameter” in claim 9 but does not explicitly teach receiving a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position.
However, the concept of sending an uplink shared channel from a terminal to a base station based on starting narrowband index, the bandwidth indication information, and the resource position is well known in the art. For example, Hussain discloses in ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel). [0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. 11,356,990 to include the above limitations as suggested by Hussain, in order to accommodate devices that have higher throughput requirements, thus providing robust flexible resource assignments as indicated in [0005] and [0080] of Hussain.

Claim 18 is rejected for having the same limitations as Claim 2, except the claim is in apparatus format.

Regarding Claim 19, Patent 11,356,990 teaches A wireless apparatus, comprising: at least one processor; and at least one memory including executable code that when executed by the at least one processor configures the at least processor to perform a method, comprising: receiving a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for a terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource;  (Claim 13)
Patent No. 11,356,990 discloses “receiving, by the terminal, data on a physical shared channel according to the resource allocation parameter” in claim 13, but does not explicitly teach transmitting, by the terminal, a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position.
However, the concept of sending an uplink shared channel from a terminal to a base station based on starting narrowband index, the bandwidth indication information, and the resource position is well known in the art. For example, Hussain discloses in ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel). [0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent No. 11,356,990 to include the above limitations as suggested by Hussain, in order to accommodate devices that have higher throughput requirements, thus providing robust flexible resource assignments as indicated in [0005] and [0080] of Hussain.

Claim 20 is rejected for having the same limitations as Claim 10, except the claim is in apparatus format.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US 2018/0049176 A1 (provisional application no. 62/373,267, filed on Aug 10, 2016) to Hussain et al. (hereinafter “Hussain”)

Regarding Claim 1, Hussain teaches A wireless communication method, comprising: 
sending, by a base station, a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for a terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource; ([0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
and receiving, by the base station, a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position. ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data (i.e. receiving by the base station) from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel).

Regarding Claim 2, Hussain teaches The method of claim 1, wherein the wideband resource includes a plurality of narrowband resources, and wherein each narrowband resource includes a plurality of PRBs. ([0089], discloses Thus, using DCI Format 6-0A (e.g., such as defined in 3GPP 36.212, 5.3.3.1.10) as a template, the DCI 7-0A may be obtained by increasing the number of bits for a resource block assignment by up to 2 bits. This 1 or 2 bit field may be referred to as the m-field (i.e. bandwidth indication information), with m referring to the value given by the new field, and m referring to the number of bits in the new field. If N.sub.RB.sup.UL>12, two bits ( m=2) may be used for m, otherwise one bit ( m=1) may be used for m. The m-field may increase the PRB allocation by 6 m PRBs. Thus, a maximum of 24 PRBs may be assigned. For example, if desired, the following specification description could be used with respect to DCI format 7-0A for providing an uplink resource block assignment.  Examiner notes that multiple allocated narrowbands, or a group of allocated narrowbands, is indicative of “wideband”.  Table 1, further illustrates an example of different m-field values, 00, 01, 10, and 11, corresponding to the number of PRBs allocated, and corresponding narrowband index numbers, where m values 01, 10, and 11, are indicative of multiple narrowbands (i.e. wideband), and m value 00, is indicative of a single narrowband)


Regarding Claim 3, Hussain teaches The method of claim 1, wherein a system bandwidth includes a plurality of widebands, wherein the plurality of widebands includes the wideband resource comprises a first set of narrowband resources, wherein the plurality of widebands includes a second wideband resource comprises a second set of narrowband resources. (Table 1, further illustrates an example of different m-field values, 00, 01, 10, and 11, corresponding to the number of PRBs allocated, and corresponding narrowband index numbers, where m values 01, 10, and 11, are indicative of multiple narrowbands (i.e. different widebands), and m value 00, is indicative of a single narrowband. [0105], discloses a UL system bandwidth indexed from 0 to 49, such that the total number of narrowbands in the bandwidth is 8)

Regarding Claim 4, Hussain teaches The method of claim 3, wherein the wideband resource is adjacent to the second wideband resource in frequency domain such that the first set of narrowband resources and the second set of narrowband resources do not overlap. (Tables 1, 2, and 3, illustrate different widebands such as within an UL system bandwidth indexed from 0 to 49, such that the total number of narrow bands is 8.  Tables 1, 2, and 3, illustrate example m values that illustrate different groupings of narrowband index numbers such as 3, 4 (i.e. wideband resource), and 5, 6 (i.e. second wideband resource), where the narrowband groupings 3, 4 are adjacent to narrowband groupings 5, 6, where the PRB indices associated with teach narrow band does not overlap)

Regarding Claim 5, Hussain teaches The method of claim 3, wherein the wideband resource overlaps with the second wideband resource in frequency domain such that at least some narrowband resources from the first set of narrowband resources overlap with at least some narrowband resources from the second set of narrowband resources. (Tables 1, 2, and 3, illustrate different widebands such as within an UL system bandwidth indexed from 0 to 49, such that the total number of narrow bands is 8.  Tables 1, 2, and 3, illustrate example m values that illustrate different groupings of narrowband index numbers such as 3, 4 (i.e. wideband resource), and 3, 4, 5 (i.e. second wideband resource), where the narrowband groupings 3, 4 are overlapping with narrowband grouping 3, 4, 5.) 

Regarding Claim 6, Patent 11,356,990/Hussain teaches The method of claim 1, wherein the starting narrowband index identifies the wideband resource for the terminal in response to the bandwidth indication information indicating that the bandwidth of the resource position is wideband and in response to a system bandwidth being greater than or equal to a frequency value. ([0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information). [0077] and [0080], discloses allowing resource assignments with greater than 1.4 MHz of RF bandwidth (more than 6 PRBs))


Regarding Claim 7, Hussain teaches The method of claim 1, wherein the starting narrowband index and the bandwidth indication information are jointly encoded and sent with a bitmap of length N1, wherein N1 is a positive integer. (Table 1, illustrates an example of different m-field values, 00, 01, 10, and 11 (i.e. bitmaps of a length 2 (i.e. positive integer)), corresponding to the number of PRBs allocated, and corresponding narrowband index numbers, where m values 01, 10, and 11, are indicative of multiple narrowbands (i.e. wideband), and m value 00, is indicative of a single narrowband. As illustrated in Table 1, each m-field value is indicative of multiple different values. For example, when the m-field value “01” is indicated, it is understood from table 1 that it is referring to narrowband index numbers 3, 4 (i.e. bandwidth indication) and further indicative of the number of PRBs, and the PRB indices (i.e. starting narrowband index))

Regarding Claim 9, Hussain teaches A wireless communication method, comprising: 
receiving, by a terminal, a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for the terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource; and ([0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
transmitting, by the terminal, a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position. ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data (i.e. transmitting by the terminal) from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel).

Claims 10-15 are rejected for having the same limitations as claims 2-7, respectively, except the claims are in the method perspective of the terminal.

Regarding Claim 17, Hussain teaches A wireless apparatus, comprising: 
at least one processor; and at least one memory including executable code that when executed by the at least one processor configures the at least processor to perform a method, comprising: (Figure 4, discloses base station 102 comprising processor and memory)
sending a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for a terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource; ([0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
and receiving a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position. ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data (i.e. receiving by the base station) from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel).

Claim 18 is rejected for having the same limitations as claim 2, except the claim is in apparatus format.

Regarding Claim 19, Hussain teaches A wireless apparatus, comprising: 
at least one processor; and at least one memory including executable code that when executed by the at least one processor configures the at least processor to perform a method, comprising:  (Figure 3, illustrates UE 106/107 comprising processor and memory)
receiving a starting narrowband index, a bandwidth indication information, and a resource position, wherein the starting narrowband index identifies a wideband resource for a terminal in response to the bandwidth indication information indicating that a bandwidth of the resource position is wideband, wherein the starting narrowband index indicates a narrowband resource in response to the starting narrowband index being used to identify a narrowband, and wherein the resource position indicates one or more physical resource blocks (PRBs) within the narrowband resource or the wideband resource; and ([0067]-[0068], discloses the BS 102 may indicate the resource assignment to the UE 106/107. For example, the BS 102 may transmit downlink control information (DCI) to the UE 106/107 in a downlink control channel. The resource assignment may include providing an indication of a (“first”) narrowband in which the starting PRB of the resource assignment is located (i.e. starting narrowband index), an indication of which PRB within that narrowband is the starting PRB of the resource assignment, and an indication of a number of consecutive PRBs within that narrowband that are included in the resource assignment (i.e. resource position)). [0071], As another possibility, one or more additional or alternative denominations of frequency resources may be defined (e.g., " widebands" including 24 or some other number of PRBs, as one possibility), such that a base station could provide an indication of an amount of frequency resources that are included in the resource allocation by indicating a denomination of frequency resources (e.g., whether a resource allocation includes an allocation of a narrowband or an allocation of a wideband) (i.e. bandwidth indication information))
transmitting a physical shared channel on a set of PRBs based on the starting narrowband index, the bandwidth indication information, and the resource position. ([0063], discloses a base station 102 may determine a resource assignment for a UE device 106/107. The resource assignment may be a downlink resource assignment (e.g., an assignment of resources designated for use for a downlink communication of data from the BS 102 to the UE device 106/107) or an uplink resource assignment (e.g., an assignment of resources designated for use for an uplink communication of data (i.e. transmitting by the terminal) from the UE device 106/107 to the BS 102). [0083] further discloses the DCI Format 7-0A may be used for UL allocations (PUSCH) (i.e. resource allocation for a uplink physical shared channel).

Claim 20 is rejected for having the same limitations as claim 10, except the claim is in apparatus format.


Allowable Subject Matter
Claims  8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0102890 to Yi et al., directed to general concepts of downlink control information comprising narrowband index and resource position
US 2019/0191428 to Yan et al., directed to general concepts of downlink control information comprising narrowband index and resource position
US 2018/0049176 to Park et al, directed to resource allocation involving narrowband or wideband
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477